DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurashima et al. (US 6599032 B1).
With respect to claim 1, Kurashima et al. (figures 10, 11 and 14) disclose a connector disposed at an optical interface of an optical module, comprising a substrate (subcarrier 3) comprising a first plate surface (3b) and a second plate surface (3c) that are opposite to each other (figure 10); a through hole (3i) penetrating through the substrate (figure 10); and a first groove (see the annotation in figure 10 below) and a second groove (see the annotation in figure 10 below) formed in the first plate surface (3b), and respectively configured to adapt to different optical fiber splices (MT fiber connector 2) (see figures 6-7, 10 and column 13, lines 4-14).  
With respect to claim 2, Kurashima et al. (figures 10, 11 and 14) disclose the connector, wherein bottom surfaces of the first groove and the second groove are on a same plane (figures 10-11), and the first groove partially overlap with the second groove (figures 10-11).
With respect to claims 3 and 15, Kurashima et al. (figures 10, 11 and 14) disclose the connector, wherein orthogonal projections of symmetry axes of the first groove and the second groove (see the annotation in figure 10 below) on the substrate (3) overlap one or more orthogonal projections of one or more symmetry axes of the through hole (3i) on the substrate (3), wherein the symmetry axes of the first groove and the second groove parallel to the substrate (see the annotation in figure 10 below); the one or more of symmetry axes of the through hole are parallel to the substrate (see the annotation in figure 10 below).  
With respect to claim 14, Kurashima et al. (figures 10, 11 and 14) disclose a connector disposed at an optical interface of an optical module, comprising a substrate (subcarrier 3) comprising a first plate surface (3b) and a second plate surface (3c) that are opposite to each other (figure 10); a through hole (3i) penetrating through the substrate (figure 10); and a groove (see the annotation in figure 10 below) formed in the first plate surface (3b), and configured to adapt to different optical fiber splices (MT fiber connector 2) (see figures 6-7, 10 and column 13, lines 4-14).  

[AltContent: arrow]	
    PNG
    media_image1.png
    369
    297
    media_image1.png
    Greyscale

		A first groove

[AltContent: arrow]
    PNG
    media_image2.png
    272
    319
    media_image2.png
    Greyscale


					A second groove

[AltContent: arrow][AltContent: arrow]			
    PNG
    media_image3.png
    400
    330
    media_image3.png
    Greyscale

		Symmetry axes of the first groove, second groove and through hole


Allowable Subject Matter
5.	Claims 4-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the connector, wherein the first groove is cylindrical, and the second groove has a group of arc-shaped inner walls in a short edge direction of the substrate and a group of straight line-shaped inner walls in a long edge direction of the substrate as recited in claim 4; further comprising two clamping jaws symmetrically disposed on a long edge direction of the substrate relative to a center of the through hole as recited in claims 5 and 17; an optical module, comprising a housing; a circuit board component disposed in the housing; an optical fiber splice; the connector, wherein the connector is fixed in the housing, a locating ring is arranged at a periphery of the optical fiber splice, the optical fiber splice at least partially penetrates in the through hole on the substrate, and the locating ring is located in the first groove or the second groove as recited in claim 6; wherein the groove comprises a group of arc-shaped inner walls in a short edge direction of the substrate, and a group of curved inner walls in a long edge direction of the substrate; the curved inner walls comprise straight line portions and arc portions; the straight line portions are connected with the arc-shaped inner walls, and the arc portions are connected with the straight line portions; the through hole is cylindrical; and a circle center axis corresponding to the arc portions overlaps the circle center axis of the through hole as recited in claim 16 and an optical module, comprising a housing; a circuit board component located in the housing; an optical fiber splice; and the connector, wherein: the connector is fixed in the housing, a locating ring is arranged at a periphery of the optical fiber splice, the optical fiber splice penetrates in the through hole on the substrate, and the locating ring is located in the groove as recited in claim 18.  

Response to Amendment
6.	Applicants’ response filed on 03/04/22 has been fully considered and entered.   However, upon further consideration, a new ground(s) of rejection is made (see the rejection above).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883